Appeal by the defendant from an order of the County Court, Nassau County (Calabrese, J.), dated August 26, 2010, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court’s determination to designate the defendant a level three sex offender (see Correction Law § 168-n [3]; People v Pettigrew, 14 NY3d 406 [2010]; People v Mingo, 12 NY3d 563 [2009]; People v Leeks, 43 AD3d 1251, 1252 [2007]). There is no merit to the defendant’s contention that he was improperly assessed certain points under the Risk Assessment Instrument, or that he was entitled to a downward departure from his presumptive risk level three designation (see People v Wyatt, 89 AD3d 112 [2011], lv denied 18 NY3d 803 [2012]; People v Mabee, 69 AD3d 820 [2010]; People v Williams, 34 AD3d 662 [2006]; People v Lombard, 30 AD3d 573, 574 [2006]; see also People v Vaughn, 26 AD3d 776 [2006]). Florio, J.P., Lott, Sgroi and Miller, JJ., concur.